DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites a “system for computing resource valuation using a multi-core processing unit”.  Claim 1 further recites the system comprising “a memory device … a communication device … and a processing device”, wherein the processing device is configured to execute computations “via the multi-core processing unit”, and receive from “the multi-core processing unit”.  It is unclear whether the multi-core processing unit is comprised within the system being claimed, and further whether it is comprised within the processing device or not.  Claims 2-7 inherit the same deficiency as claim 1 by reason of dependence.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 1 recites steps for computing resource valuation that include identifying a complex equation for computation, performing a first set of operations to the complex equation to produce a transformed equation, the first set of operations comprising discrete Fourier transform of the complex equation, performing a second set of operations to the transformed equation, the second set of operations comprising generation and implementation of the transformed equation, computing the implementation of the transformed equation, and an output of the complex equation.   These steps comprise mathematical equations, mathematical calculations and mathematical relationships.  See e.g., specification [0037-0038] which describes steps of identifying a complex equation, PV in [0037], upon which a series of first and second 
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: a system using a multi-core processing unit comprising a memory device with computer-readable program code stored thereon, a communication device, and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer readable program code, and where some the steps are performed via the multi-core processing unit, and the output is received from the multi-core processing unit. With respect to these additional elements, the claim does no more than generally link the additional element to the mathematical concepts in a manner that in effect merely recites “apply it” on a computer system that uses a multi-core processing unit.  Said another way, the claim in essence recites “do some math” on the computer that uses a multi-core processing unit and receive the output.  At most, these additional elements comprise an insignificant extra-solution activity. For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links the additional elements to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, i.e., the identification of the complex equation, the first and 
Furthermore, the insignificant extra-solution activities of configuration of the system to execute the mathematical calculations in a system using a multi-core processing unit wherein the system comprises a memory device with computer-readable program code stored thereon, a communication device, and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer readable program code, and where some the steps are performed via the multi-core processing unit, and the output is received from the multi-core processing unit comprise well understood, routine and conventional activities.  See, e.g., D. Patterson et al., Computer Organization and Design, The Hardware/Software Interface, Revised Fourth Edition, Elsevier, 2012, section 7.3 p. 638-639 which discloses the classic organization of a shared memory multiprocessor in figure 7.2.  This figure depicts a memory in communication with a processing device(s) and wherein the system includes multiple processors (multi-core).  For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-7 are rejected for at least the reasons provided with respect to claim 1.  Claims 2-4 merely further mathematically limit the mathematical relationships and calculations recited in claim 1, by further mathematically limiting the discrete Fourier transform to comprise an inverse fast Fourier transform (claim 2), a forward fast Fourier transform (claim 3), or a fast Fourier transform convolution (claim 4).  Claims 2-4 

Claim 5 includes a further additional element of accessing a software library to create an instruction set capable of being processed by the multi-core processing unit.  Under the step 2A prong 2 analysis, this further limitation is an insignificant extra-solution activity.  For this reason, claim 5 is not integrated into a practical application. Furthermore, under step 2B, implementation by accessing a software library to create an instruction set capable of being processed by the multi-core processing unit comprises well understood, routine and conventional activity.  See e.g. J. Hennessy, Computer Architecture, A Quantitative Approach, Third Edition, Elsevier, 2003, p. which describes routine use of library routines for signal processing applications and associated created instruction set capable of performing processing in the processor (p. 103, 111, 127, fig 2.18)
Claim 6 further limits the additional element of the multi-core processing unit implement the transformed equation resolved in parallel across a plurality of processing cores of the multi-core processing unit.  This does nothing to change the analysis with respect to steps 2A prong 2 and step 2B. The resolving solutions in parallel across a plurality of cores of a multi-processing unit is a well understood, routine activity.  See Patterson section 7.1, p. 632-633.  For this reason claim 6 does not amount to significantly more than the abstract idea.
Claim 7 further limits the additional element of the multi-core processing unit to be a graphics processing unit (GPU).  This does nothing to change the analysis with 

Claims 8-13 are directed to a computer program product comprising a non-transitory CRM having computer-readable program code portions embodied therein that when executed would be executed by the system of claims 1-7 respectively.  All steps recited in claims 8-13 are executed by the system of claims 1-7 respectively.  The claim 1-7 analysis applies equally to claims 8-13 respectively.

Claims 14-20 are directed to a computer implemented method that would be practiced by the system of claims 1-7 respectively.  All steps recited in claims 14-20 are executed by the system of claims 1-7 respectively.  The claim 1-7 analysis applies equally to claims 14-20 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100088356 A1 Lloyd et al., (hereinafter “Lloyd”) in view of S.C. Tripathy et al., Production Costing and Economic Analysis of Power Systems Containing Wind Energy Conversion Systems, Energy Convers. Mgmt Vol 39, No 7, pp 649-659, 1998., (hereinafter “Tripathy”).

Regarding claim 1, Lloyd teaches the following:
A system for computing using a multi-core processing unit (Fig 7 which includes implementation of fig 1 for system, GPU for using multi-core processing unit, [0009], [0017], [0015], [0066]), the system comprising:
a memory device with computer-readable program code stored thereon (Fig 7-730 for memory device, 734-737, 745, 746, 747, 785 for computer readable program code); 
a communication device (Fig 7 system bus 721, LAN 771) ; and a 
processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Fig 7-720 for processing device as implemented by fig 1, [0070-0075]): 

perform a first set of operations to the complex equation to produce a transformed equation, the first set of operations comprising discrete Fourier transform of the complex equation ([0005], [0062] FFT library for operations performed to produce the transformed equation, Fig 6 steps [0029-0030] for performing a set of operations to the complex equation to produce a transformed equation, transformed equation shown in [0030], and first set of operations for calculating c(k’) a first set of discrete Fourier transforms of the complex equations); 
perform a second set of operations to the transformed equation, the second set of operations comprising generating an implementation of the transformed equation ([0062] library, [0032], the second set of operations to the transformed equation comprises the pass to compute b* (k) . c(k)); 
compute the implementation of the transformed equation via the multi-core processing unit ([0031-0033] the GPU implementation, fig 6); and 
receive a complex equation output from the multi-core processing unit ([0059] output texture for a complex equation output from the multi-core processing, fig 6, [0065] result is returned as the output for receiving the complex equation).
Lloyd discloses the above mapped claimed limitations of a system for identifying, performing, computing and receiving a complex equation using a multi-core processing 

Regarding Claim 2, in addition to the teachings addressed in the claim 1 analysis, Lloyd teaches the following:
wherein the discrete Fourier transform of the complex equation comprises an inverse fast Fourier transform of one or more terms with the complex equation ([0030], wherein FN-1 { } is an inverse Fourier transform).  
The motivation to combine provided with respect to claim 1 applies equally to claim 2.  Furthermore it would further have been obvious to one of ordinary skill in the art before the effective filing date to use the inverse Fourier transform as disclosed by Lloyd in calculation of the Fourier transform in instances wherein the data size of Tripathy is not a power of two such that convolution is performed to calculate the Fourier transform as per the equation shown in [0030] ([0006]).

Regarding Claim 3, in addition to the teachings addressed in the claim 1 analysis, Lloyd teaches the following:
wherein the discrete Fourier transform of the complex equation comprises a forward fast Fourier transform of one or more terms with the complex equation ([0030], terms with the brackets { } include two fast Fourier transforms, fig 6-610).  
The motivation to combine provided with respect to claim 1 applies equally to claim 3.

Regarding Claim 4, in addition to the teachings addressed in the claim 1 analysis, Lloyd teaches the following:
wherein the discrete Fourier transform of the complex equation comprises a fast Fourier transform convolution of one or more terms with the complex equation ([0030] terms within the brackets { } comprising convolution wherein the convolution is performed by a dot product as described in [0029] when a and b are large).  
The motivation to combine provided with respect to claim 1 applies equally to claim 4.
Furthermore it would further have been obvious to one of ordinary skill in the art before the effective filing date to include a convolution as disclosed by Lloyd in calculation of the Fourier transform in instances wherein the data size of Tripathy is not a power of 

Regarding Claim 5, in addition to the teachings addressed in the claim 1 analysis, Lloyd teaches the following:
generating an implementation of the transformed equation comprises accessing a software library to create an instruction set capable of being processed by the multi-core processing unit (fig 1 GPU 114 shown accessing software library 102, [0005-0006] for execution by the GPU from Application program 108, wherein a sequence of instructions in the instruction set capable of being processed constitutes a program [0017], claim 13.  It would be understood to one of ordinary skill in the art before the effective filing date that a software library creates an instruction set capable of being processed by a processing unit. See e.g. Patterson p. 111 describing figure 2.18 and figure 2.18).

Regarding Claim 6, in addition to the teachings addressed in the claim 1 analysis, Lloyd teaches the following:
Implementation of the transformed equation comprises resolving the equation in parallel across a plurality of processing cores of the multi-core processing unit ([0001] wherein GPU performs data-parallel computations).

Regarding Claim 7, in addition to the teachings addressed in the claim 1 analysis, Lloyd teaches the following:


Claims 8-13 are directed to a computer program product comprising a non-transitory CRM having computer-readable program code portions embodied therein that when executed would be executed by the system of claims 1-7 respectively.  All steps recited in claims 8-13 are executed by the system of claims 1-7 respectively.  The claim 1-7 analysis applies equally to claims 8-13 respectively.

Claims 14-20 are directed to a computer implemented method that would be practiced by the system of claims 1-7 respectively.  All steps recited in claims 14-20 are executed by the system of claims 1-7 respectively.  The claim 1-7 analysis applies equally to claims 14-20 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180373677 A1 Jaber et al., (hereinafter “Jaber”) discloses apparatus and methods of parallelization of multiple multidimensional FFT over multiple processing cores (abstract, fig 1, fig 7-8).
US 20180204313 A1 Mahmood et al., (hereinafter “Mahmood”) discloses a method of performing 2-dimensional Fourier transform of image data in a multi-core environment by performing 1-dimensional fast fourier transforms column by column (abstract, fig 3-5, [0079]).
Financial Signal Processing: Applications to Asset-Market Dynamics and Healthcare Finance, doctoral thesis, MIT, 2018 (hereinafter “Chaudhuri”) discloses signal processing methods applied to financial analysis with application to net present value that include fourier transforms (abstract, 28-31, 118-119)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/EMILY E LAROCQUE/Examiner, Art Unit 2182